              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
KURT ROBINSON,                         )
                                       )
                                       ) 2:18-cv-00555-NR
             Plaintiff,                )
                                       )
      v.                               )
                                       )
CONSOL PENNSYLVANIA                    )
                                       )
COAL COMPANY LLC,                      )
                                       )
                                       )
             Defendant.

                          MEMORANDUM OPINION

J. Nicholas Ranjan, United States District Judge

      In November 2017, Kurt Robinson, one of only a handful of African-
American employees at Consol’s Bailey mine in rural southwest Pennsylvania,
was working the overnight shift. During that shift, he came across a racially
charged illustration of a clansman figure, which included the words “KKK” and
“Grand Wizard.” After Mr. Robinson reported the incident to Consol’s
management, Consol simply gave a lecture to its employees on the importance
of not defacing company property and conducted a half-hearted interview to
determine a culprit. None was found.1

      This wasn’t the first instance of hostile and unremedied racism that Mr.
Robinson experienced in his 13-year career at Consol. At least twice before,
other employees, including two supervisors, used the n-word in his presence;
and, on two other occasions, his co-workers portrayed offensive illustrations or
items in the mines, including a hangman’s noose.

      Against this backdrop and after the KKK drawing in 2017, Mr. Robinson
filed his present lawsuit, alleging several federal and state-law claims for
employment discrimination, including claims for hostile work environment.
Consol has now moved for summary judgment on all claims, asserting, among



1 Because this opinion addresses Consol’s summary-judgment motion, unless
otherwise stated, all facts are construed in the non-movant Mr. Robinson’s
favor. Consol disputes many of these facts.
other things, that the claims are barred for failure to exhaust administrative
remedies and for failure to meet the prima facie elements.

      Consol is partially right, and the Court will enter judgment for Consol
on the Title VII claims for Mr. Robinson’s failure to exhaust his administrative
remedies. The Court will also enter judgment for Consol on the state-law and
Section 1981 claims of intentional discrimination for Mr. Robinson’s failure to
meet the prima facie elements of those claims.

      But Mr. Robinson’s state-law and Section 1981 claims for hostile work
environment are actionable because a jury could find Consol’s conduct to be
“severe or pervasive” and because the outcome of Mr. Robinson’s hostile work
environment claims will likely turn on a host of material disputes of fact. The
Court will therefore deny summary judgment as to those claims.

                     I.     FACTUAL BACKGROUND

A.    Mr. Robinson’s employment with Consol

      Consol is an energy company with interests in coal and natural-gas
production. It owns various coal mines, including the Bailey mine in Greene
County, Pennsylvania. [Defs.’ Stmt of Facts, ECF 30 ¶ 3]. Mr. Robinson is an
African-American who began working for Consol as a “Production &
Maintenance Laborer 1” in October 2006 at the Bailey mine. [Id. ¶ 1]. He has
been promoted twice, but never to the level of a supervisor. [Id. ¶ 11]. He has
held the same position since 2010. [Id. ¶ 8, ¶ 11].

      While Mr. Robinson alleges lost opportunity damages in this lawsuit
based on the salary he would have earned if he had been promoted to a salaried
position at the Bailey mine (in particular, he believes he may have been eligible
to be a salaried foreman), he never took the required exam to become a
foreman. [Id. ¶¶ 62-69; Pl.’s Stmt of Facts, ECF 34 ¶¶ 62-69]. Mr. Robinson
stated that he did not take the exam due to fear of retaliation. [ECF 34 ¶ 69].

      Mr. Robinson also alleges that Consol gave him less opportunistic
assignments that deprived him of certain bonus payments. [ECF 30 ¶ 70; ECF
34 ¶ 70]. According to Mr. Robinson, work crews could earn extra money by
working in an area of the mine known as the “lead gate.” [ECF 30 ¶ 71; ECF
34 ¶ 71]. Lead gate assignments are in high demand among the employees at
the Bailey mine because of the opportunity to earn this extra money. [ECF 30
¶ 72; ECF 34 ¶ 72]. Mr. Robinson, by his own admission, has worked at the

                                      -2-
lead gate several times and has thus earned bonus money from those
assignments. [ECF 30 ¶¶ 73-74; ECF 34 ¶¶ 73-74].

B.   The alleged discriminatory acts

     Mr. Robinson alleges he has been repeatedly discriminated against by
Consol because of his race. For example:

     “Who nigger-rigged this?” (2009)

      In 2009, Mr. Robinson’s supervisor, Matt Ferrier, asked in his presence:
“who nigger-rigged this?” [ECF 34 ¶ 116; ECF 33-3 ¶ 26]. Mr. Robinson claims
he did not report the incident because another co-worker said he would tell
management that he did not hear the comment. See [id.]. Consol disputes this
allegation, and points to the fact that it is only supported by Mr. Robinson’s
own affidavit. [Defs.’ Reply Stmt of Facts, ECF 35 ¶ 116].

     “N-word” (2011)

      In 2011, Mr. Robinson reported that a different supervisor, Jared Polka,
used the n-word once in describing a work assignment. [ECF 34 ¶ 80; ECF 33-
3 ¶ 23]. Consol does not dispute that this happened and acknowledges that
Mr. Polka consequently received a five-day suspension. [ECF 35 ¶ 81].

     Racist cartoon (2015)

      In 2015, Mr. Robinson viewed a cartoon in the mines that depicted two
African-Americans with what has been characterized as “larger lips” and
“funny dress.” [ECF 34 ¶¶ 83, 110-12]. Consol does not dispute that this
cartoon existed; it just disputes how it became reported to the general
superintendent of the mines, Eric Schubel. [ECF 35 ¶ 83]. Mr. Robinson
contends that he reported the cartoon to Mr. Schubel [ECF 34 ¶ 83], though
Mr. Schubel contends that a supervisor reported it to him. [ECF 35 ¶ 83]. Mr.
Robinson contends that Mr. Schubel did nothing about the cartoon [ECF 34 ¶
111], and Consol does not respond to this allegation. [ECF 35 ¶ 111].

     Hangman’s noose (2016)

     In 2016, a “hangman’s noose” was in a mine next to the one in which Mr.
Robinson works. Mr. Robinson found out about it from an African-American
co-worker who worked in that adjacent mine. [ECF 34 ¶¶ 86, 108-109]. Consol
admits that the noose was there. [ECF 35 ¶ 109]. According to Mr. Robinson,
Consol did nothing about the noose and told no employees in his mine about it.

                                     -3-
[ECF 34 ¶ 109]. According to Consol, it investigated the noose incident and
then required all the work crews assigned to that mine to participate in
employee-awareness training. [ECF 35 ¶ 109].

      KKK drawing (2017)

       On November 12, 2017, Mr. Robinson was working the overnight shift at
the Bailey mine. [ECF 30 ¶ 20]. Both sides agree that at around 11:00 p.m.,
he approached the assistant shift foreman Travis O’Neil—who was also the
acting shift supervisor that night—to report that there was an illustration of a
KKK clansman labeled the “Grand Wizard” on the dust tank in the mine. [Id.
¶ 21; ECF 34 ¶ 21]. It is undisputed that at around 2:00 a.m., after finishing
his initial shift duties, Mr. O’Neil went to the dust tank and saw that an
illustration had been etched into a part of the tank called the main air control
box. [ECF 30 ¶¶ 24-25; ECF 34 ¶¶ 24-25]. The etching was roughly three-
square inches (about the size of an ash tray). [ECF 30 ¶ 26; ECF 34 ¶ 26]. It
is undisputed that someone etched the letters “KKK” near the illustration of a
face with a pointy hat, though Consol disputes that the words “clansman” or
“Grand Wizard” appeared next to the illustration. [ECF 30 ¶¶ 28-29].

C.    Investigation of 2017 KKK-drawing incident

      After finding the illustration, Mr. O’Neil, with the use of a grinder,
ground off the etching. [ECF 30 ¶ 30; ECF 34 ¶ 30]. While he could not speak
with Mr. Robinson again on the morning of November 13, he notified Mr.
Robinson during their next shift, on November 14, that he saw the etching and
had removed it. [ECF 30 ¶ 32; ECF 34 ¶ 32]. Before Mr. O’Neil had the chance
to speak with Mr. Robinson on November 14, Mr. Robinson met separately
with a human resources representative to advise her of the etching. [ECF 30
¶ 33; ECF 34 ¶ 33]. The HR representative, in turn, notified the mine’s general
superintendent, Ken Harvey, about it. [ECF 30 ¶ 34; ECF 34 ¶ 34].

      On November 15, 2017, Mr. O’Neil held meetings with three separate
work crews, comprising all employees reporting to Mr. O’Neil that day. [ECF
30 ¶ 35; ECF 34 ¶ 35]. Shift Supervisor Mike Hamilton helped O’Neil lead the
meetings. [ECF 30 ¶ 36; ECF 34 ¶ 36].

       After this, there is significant dispute about Consol’s attempts to address
the incident. Consol claims that during the meetings with the work crews, Mr.
O’Neil reiterated Consol’s Policy on Workplace Harassment, “explaining to the
employees that the Company was committed to maintaining a workplace free
of discrimination and harassment, and that [it] would take appropriate action

                                      -4-
in response to harassment complaints.” [ECF 30 ¶ 37]. By contrast, Mr.
Robinson claims that neither Mr. O’Neil nor any other supervisor went into
specifics about the KKK etching, but spoke generally about the defacement of
company property. [ECF 34 ¶ 37]. He claims that “Mr. O’Neil only brought up
that defacing equipment is wrong but did not say anything about the racist
inscription even after he was asked by a worker what was etched on the tank.”
[Id. ¶ 102].

       The parties also agree that on November 15, 2017, Mr. O’Neil met
separately with two employees, Donald Skavinski and Charles Lint, because
they often operated the dust tanks, and were therefore the individuals most
likely to have been aware of the KKK etching. [ECF 30 ¶¶ 40-41; ECF 34 ¶¶
40-41]. The parties then diverge about whether Consol property handled the
investigation.

      Consol’s position is that the interview failed to unearth who was
responsible for the etching, although Messrs. Skavinski and Lint did tell Mr.
O’Neil that they witnessed the evolution of the etching from just a head to later
a head with a hat and KKK inscription. [ECF 35 ¶ 91]. After the interview,
Mr. O’Neil spoke with Mr. Harvey and Ms. Conner to update them, and
ultimately, that group could not determine who had etched the illustration.
[ECF 30 ¶¶ 44-5].

      By contrast, Mr. Robinson’s position is that Mr. O’Neil made the
unilateral decision that Messrs. Skavinski and Lint had nothing to do with the
KKK etching, even though they admitted to witnessing the evolution of the
etching, and failed to bring the two men to human resources. [ECF 34 ¶ 43].
Further, Mr. Robinson claims that the record shows that Mr. O’Neil was not
familiar with Consol’s EEO policy and thus did not follow it fully when he: (1)
addressed the work crews; and (2) interviewed Messrs. Skavinski and Lint and
decided that they were not responsible. [Id. ¶ 17]. No one from HR ever
interviewed Messrs. Skavinski and Lint. [ECF 34 ¶ 91; ECF 35 ¶ 91].

D.    Mr. Robinson’s administrative complaints

      In December 2017, about a month after the KKK-etching incident, Mr.
Robinson filled out an “Employment Discrimination Questionnaire” issued by
the Pennsylvania Human Relations Commission (PHRC). [ECF 30 ¶ 48; ECF
34 ¶ 48]. In a section of the questionnaire asking Mr. Robinson to “Describe
How You Were Harmed,” Mr. Robinson checked a box marked “Harassment.”
[ECF 31-6 at 4; ECF 33-7 at 4]. Mr. Robinson marked “Race – African


                                      -5-
American” as the basis for his claim that he was treated differently than other
employees. [Id.]. He also placed an “X” next to the word “Retaliation.” [Id.].

       When asked for dates that he “complained about discrimination to a
manager,” Mr. Robinson stated “2006, 2010, 2017.” [ECF 31-6 at 5; ECF 33-7
at 5]. Mr. Robinson also alleged that he had “assisted someone in complaining
about discrimination” in 2015. [Id.]. In another section of the form, Mr.
Robinson, when asked for details about his harassment allegations, stated
“racial harassment in the workplace” and “see narrative.” [ECF 31-6 at 7-8;
ECF 33-7 at 7-8]. The “narrative” refers to several handwritten notes that Mr.
Robinson appended to the questionnaire. [ECF 31-6 at 10-14; ECF 33-7 at 10-
14]. The notes summarize instances of alleged harassment from 2006, 2009,
and November 2017, including the incidents involving his supervisors using
the n-word, the cartoon, the noose, and the KKK etching. [Id.].

       The PHRC received Robinson’s questionnaire and handwritten notes on
January 22, 2018. [ECF 30 ¶ 55; ECF 34 ¶ 55]. Mr. Robinson’s counsel filed
this federal complaint on his behalf on May 1, 2018, which did not allege any
Title VII or PHRA causes of action, but did allege a one count of violation of 28
U.S.C. §1981. [ECF 1]. After submitting the PHRC questionnaire, Mr.
Robinson did not receive any written response from the PHRC until almost a
year later, on December 10, 2018. [ECF 30 ¶ 56; ECF 34 ¶ 56].

      The December 10, 2018, letter advised Mr. Robinson that the
investigator assigned to his case was requesting additional information from
him so that she could draft a complaint. [ECF 31-6 at 15; ECF 33-7 at 15]. Mr.
Robinson’s counsel responded to her, and the investigator told counsel for Mr.
Robinson that she would talk to her legal department since the federal
pleadings had been filed. [ECF 33-7 at 18].

      Roughly two months later, on February 22, 2019, the PHRC sent a right-
to-sue letter to Mr. Robinson, stating that “you now have the right to file a
complaint in the appropriate court of common pleas.” It also stated:

      It has been one year since you filed your complaint with the
      Pennsylvania Human Relations Commission (PHRC). As you are
      aware, the U.S. Equal Employment Opportunity Commission
      (EEOC) has docketed and is processing your complaint. The PHRC
      has been holding your complaint in abeyance pending the
      completion of EEOC’s processing of your case.

[ECF 31-6 at 16; ECF 33-7 at 16].

                                      -6-
      After receiving this correspondence, Mr. Robinson’s attorney contacted
the EEOC, although there is no affidavit in the record from Mr. Robinson’s
attorney to this effect, only an affidavit from Mr. Robinson.2 [ECF 33-3].
According to Mr. Robinson’s affidavit, his attorney spoke with someone who
worked at the EEOC named Roosevelt Bryant, who informed counsel by phone
that the EEOC had never received a complaint nor was it processing anything
for Mr. Robinson as stated in the PHRC’s February 22, 2019, letter. [ECF 33-
3 ¶ 31; ECF 34 ¶ 121]. According to Mr. Robinson’s affidavit, Mr. Bryant at
the EEOC told Mr. Robinson’s counsel that the complaint with the PHRC and
EEOC was therefore “exhausted,” in his opinion. [Id.].

                  II.   PROCEDURAL BACKGROUND

      On May 1, 2018, Mr. Robinson filed his initial complaint, which stated a
one-count claim for violation of Section 1981. [ECF 1]. Mr. Robinson received
a right-to-sue letter from the PHRC on February 22, 2019, and his counsel
allegedly received oral permission to sue by the EEOC soon after. [ECF 33-3
¶ 31; ECF 34 ¶ 121]. Mr. Robinson sought leave to amend on March 22, 2109,
which was granted that same day. [ECF 19 and 20].

       Mr. Robinson filed his operative amended complaint on March 25, 2019
[ECF 22], which asserts four counts for: 1) violation of Section 1981 (under
both intentional discrimination and hostile work environment theories); 2)
violation of Title VII based on intentional discrimination; 3) violation of the
PHRA based on intentional discrimination; and 4) violations of Title VII and
the PHRA for hostile work environment.

      Consol has moved for summary judgment on all claims. [ECF 28].




2This portion of Mr. Robinson’s affidavit is improper, as “[a]n affidavit or
declaration used to support or oppose a motion [for summary judgment] must
be made on personal knowledge, set out facts that would be admissible in
evidence, and show that the affiant or declarant is competent to testify on the
matters stated.” Fed. R. Civ. P. 56(c)(4). Mr. Robinson has not established
that he has personal knowledge of his counsel’s phone call with the EEOC
and thus this portion of his affidavit is inadmissible hearsay. See Fed. R.
Evid. 801(c); Fed. R. Evid. 802.
                                     -7-
                           III.   LEGAL STANDARD

       Summary judgment is warranted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a). At summary judgment, the inquiry
is whether the evidence presents “a sufficient disagreement to require
submission to the jury or whether it is so one-sided that one party must prevail
as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52
(1986). In making this determination, a court must “consider all evidence in
the light most favorable to the party opposing the motion.” A.W. v. Jersey City
Pub. Schs., 486 F.3d 791, 794 (3d Cir. 2007).

      “[S]ummary judgment is essentially ‘put up or shut up’ time for the non-
moving party” and the non-moving party “must rebut the motion with facts in
the record and cannot rest solely on assertions made in the pleadings, legal
memoranda, or oral argument.” Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d
195, 201 (3d Cir. 2006) (citation omitted). If the non-moving party “fails to
make a showing sufficient to establish the existence of an element essential to
that party’s case, and on which that party will bear the burden at trial,”
summary judgment is warranted. Celotext Corp. v. Catrett, 477 U.S. 317, 324
(1986).

                     IV.     DISCUSSION & ANALYSIS

      Consol makes mainly three arguments in its summary-judgment motion:
(1) Mr. Robinson failed to exhaust administrative remedies for his PHRA and
Title VII claims; (2) Mr. Robinson failed to show an adverse employment action
for his discrimination claims; and (3) Mr. Robinson failed to establish the
requisite severity or employer liability for his hostile work environment claims.
Each argument will be discussed in turn.

A.    Mr. Robinson exhausted the administrative remedies for his
      PHRA claims, but not his Title VII ones.

      Under the PHRA, an “administrative charge must be filed by a
complainant with the PHRC within 180 days of the alleged discrimination.”
Burgh v. Borough Council of Montrose, 251 F.3d 465, 471 (3d Cir. 2001) (citing
43 Pa. C.S. § 959(h)). The PHRC “has exclusive jurisdiction over the claim for
a period of one year in order to investigate and, if possible, conciliate the
matter.” Id. at 471. “A complainant may not file an action in court for a period
of one year.” Id. “If the PHRC does not resolve the administrative charge
within one year, the commission must notify the complainant that he may
                                      -8-
bring an action in the Court of Common Pleas.” Id. (citing 43 Pa.C.S. §
962(c)(1)); see also Snyder v. Pa. Ass’n of School Retirees, 566 A.2d 1235, 1240
(Pa. Super. Ct. 1989). Notice of the right to sue is not required in order to bring
a PHRA action. Instead, after one year has elapsed, a complainant may bring
a court action no matter if he has received a letter from the PHRC. See Snyder,
566 A.2d at 1240.

       By contrast, under Title VII, if a complainant “initiates a complaint with
a parallel state agency, . . . the period for filing the charge with the EEOC is
extended to 300 days from the date of the alleged unlawful employment
practice.” Burgh, 251 F.3d at 470 (citing 42 U.S.C. § 2000e–5(e)(1)). “If, after
180 days, the EEOC has not resolved the charge, it must notify the
complainant, generally through the issuance of a ‘right-to-sue’ letter, in which
the EEOC states that it sees no reason to take action on the complaint.” Id.
(citations omitted). “A complainant may not bring a Title VII suit without
having first received a right-to-sue letter.” Id.; Price v. Schwan’s Home Servs.,
Inc., Civ. No. 05-220, 2006 WL 897721, at *4 (W.D. Pa. Apr. 3, 2006)
(“Plaintiff's failure to obtain a right-to-sue letter for his Title VII claim is fatal
to that claim.”) (citations omitted). There are only narrow exceptions to this
rule. See Collins v. Kimberly–Clark Pa., LLC, 247 F.Supp.3d 571, 586 (E.D.
Pa. 2017) (“[W]here the relevant federal agency has failed to issue the letter
even though the 180-day deadline has expired, other courts have allowed a
plaintiff to maintain a Title VII action provided that she can show that she is
entitled to the right-to-sue letter and has requested it.”) (quotations and
citation omitted).

      With this background in mind, the Court finds that Mr. Robinson has
exhausted administrative remedies for his PHRA claims because he submitted
a PHRC questionnaire and received a right-to-sue letter from the PHRC. By
contrast, he has not exhausted remedies for his Title VII claims because he
never submitted anything to the EEOC and did not receive, or even request, a
right-to-sue letter from the EEOC.

      i.     Mr. Robinson exhausted his PHRA claims when he submitted the
             PHRC questionnaire and received a right-to-sue letter.

      A questionnaire submitted to the PHRC can constitute “complaint” or
“charge” under the PHRA. That is, “the Pennsylvania Code does not require a
PHRC complaint to be labelled as such in order to be considered a complaint
under the statute, merely that it contain certain information.” Mergl v. Kill,
No. 1899 WDA 2017, 2018 WL 5659756, at *3 (Pa. Super Ct. Oct. 31, 2018)

                                        -9-
(citing 16 Pa. Code § 42.32). “The complaint, or charge of discrimination, must
contain: the name and address of the complainant, the names and addresses
of the individual(s) and/or institution that has allegedly committed the
discrimination, the particulars of the unlawful discrimination, a verification
consisting of a sworn oath or affirmation or an unsworn statement by the
signer indicating that the complaint is made subject to the penalties outlined
in 18 Pa.C.S. § 4904, and any other information requested by the PHRC.” Id.
(citing 16 Pa. Code § 42.32). Further, “[t]he substance of the filing is what is
most important, not how the aggrieved party . . . labels the document.” Id.; see
also Garlick v. Lock Haven Univ., No. 540 C.D.2008, 2008 WL 9405237, at *1
(Pa. Commw. Ct. Dec. 9, 2008) (“Garlick submitted questionnaire forms
constituting a complaint with the PHRC on December 23, 2005.”).

      Here, Mr. Robinson submitted a questionnaire to the PHRC within 180
days of discovering the KKK etching in the Bailey mine. [ECF 31-6 at 2; ECF
33-7 at 2]. That questionnaire met all the specifications outlined in 16 Pa.
Code § 42.32. It stated: “the name and address of the complainant” (Kurt Lee
Robinson of Uniontown, PA), “the names and addresses of the individual(s)
and/or institution that has allegedly committed the discrimination” (Consol),
“the particulars of the unlawful discrimination” (described throughout the
questionnaire and in the attached narrative), “a verification consisting of a
sworn oath or affirmation or an unsworn statement by the signer indicating
that the complaint is made subject to the penalties outlined in 18 Pa.C.S. §
4904” (on the last page of the questionnaire), and “any other information
requested by the PHRC” (contained in the attached narrative). See [ECF 31-6
at 3-14; ECF 33-7 at 3-14]. The Court thus concludes that the PHRC
questionnaire constitutes a proper complaint with the PHRC.

      What’s more, Mr. Robinson received a right-to-sue letter from the PHRC
on February 22, 2019, though technically at that point he did not even need
one since his PHRC charge had been pending for over a year. Even so, this is
more evidence that Mr. Robinson exhausted his remedies before the PHRC.
See Lukus v. Westinghouse Elec. Corp., 419 A.2d 431, 453-54 (Pa. Super. Ct.
1980) (finding the “right to sue” letter expands the rights of victims to provide
an “unconditional right to seek redress in court”).
      Consol also makes a variation of its exhaustion argument by contending
that the PHRA claims in the amended complaint are not the same ones in the
questionnaire. But that’s too narrow a reading of both the law and the
questionnaire.


                                     - 10 -
       “The test in the Third Circuit for exhaustion of administrative remedies
is ‘whether the acts alleged in the subsequent . . . suit are fairly within the
scope of the prior EEOC complaint, or the investigation arising therefrom.’”
Weems v. Kehe Food Distributors, Inc., 804 F.Supp.2d 339, 342 (E.D. Pa. 2011)
(quoting Antol v. Perry, 82 F.3d 1291, 1295 (3d Cir. 1996)). This determination
“turns on whether there is a close nexus between the facts supporting each
claim or whether additional charges made in the judicial complaint may fairly
be considered explanations of the original charge or growing out of it.” Yang
v. Astrazeneca, No. 04-4626, 2005 WL 327539, at *3 (E.D. Pa. Feb. 10, 2005)
(citation omitted).
       Here, Mr. Robinson’s PHRA claims for race discrimination and hostile
work environment are based on the same facts as alleged in the PHRC
questionnaire. “[T]he kinds of claims that are considered exhausted though
not specifically mentioned in the prior . . . charge either arise during the
pendency of the . . . investigation, or are closely related to conduct alleged in
the charge ... or are considered explanations of the original charge.” Cross v.
Donahoe, Civ. No. 12–2670, 2014 U.S. Dist. LEXIS 189406, at *9 (D.N.J. May
30, 2014) (internal quotations omitted); see also Collins, 247 F.Supp.3d at 587
(“Because Plaintiff’s Title VII race discrimination claim is based on the same
facts as the Title VII gender discrimination charge asserted in Plaintiff's 2011
EEOC Charge, and because the legal analysis is the same for claims of race
and gender discrimination under Title VII, this Court will consider Plaintiff's
claim of race discrimination under Title VII.”).
      The Court finds that the PHRA claims presented here are within the
scope of the PHRC questionnaire. As admitted by Consol, when the
questionnaire asked, in section 4, to describe “how you were harmed and
when,” Mr. Robinson checked “Harassment.” [ECF 30 ¶ 49]. His narrative
that accompanied the questionnaire summarized “instances of alleged
harassment” [id. ¶ 54] from 2006, 2009, and November 2017, including the
incidents involving his supervisors using the n-word, the cartoon, the
hangman’s noose, and the KKK etching. [ECF 31-6 at 10-14; ECF 33-7 at 10-
14]. These facts, as alleged in the PHRC questionnaire, are the same facts that
support Mr. Robinson’s PHRA claims for race discrimination and hostile work
environment. As a result, these claims are not outside the scope of those
provided in the questionnaire.




                                     - 11 -
      ii.   Mr. Robinson did not exhaust his remedies under Title VII and is
            not entitled to equitable relief.

       While Mr. Robinson exhausted his state-law claims before the PHRC, he
failed to exhaust his Title VII claims before the EEOC. This is so for at least
three reasons.

       First, Mr. Robinson does not allege that he submitted anything to the
EEOC. The PHRC questionnaire could have sufficed to exhaust his remedies
if it had been filed with the EEOC. But Mr. Robinson never alleges that he
filed that questionnaire or signified to the PHRC that he wished for it be cross-
filed with the EEOC.

       Second, a right-to-sue letter from the EEOC is required for a plaintiff to
bring a Title VII claim, and Mr. Robinson never received one. “The receipt of
the right-to-sue letter indicates that a complainant has exhausted
administrative remedies, an essential element for bringing a claim in court
under Title VII.” Burgh, 251 F.3d at 470; Ostapowicz v. Johnson Bronze Co.,
541 F.2d 394, 398 (3d Cir. 1976) (preliminary steps of the filing of the EEOC
charge and the receipt of the right to sue notification are “essential parts of the
statutory plan”). “A complainant may not bring a Title VII suit without having
first received a right-to-sue letter.” Burgh, 251 F.3d at 470.

      Third, Mr. Robinson cannot rely on any equitable exceptions to
exhaustion to save his Title VII claims. Exhaustion is a non-jurisdictional
requirement subject to equitable exceptions. But the exceptions only apply
when the plaintiff has at least asked for a right-to-sue letter, which Mr.
Robinson never did. See Story v. Mechling, 214 F. App’x 161, 163 (3d Cir. 2007)
(holding equitable exceptions did not apply because plaintiff “has provided no
evidence he requested the letter, nor any evidence of when he did so”).

       Nor does Mr. Robinson’s attorney’s oral communication with an EEOC
investigator support an equitable exception. Mr. Robinson claims that his
lawyer spoke to an EEOC employee named Roosevelt Bryant who told his
lawyer that the Title VII claim was exhausted. Initially, this evidence is
inadmissible hearsay. But even if it could be converted into an admissible form
at trial, advice given by an agency employee (whether erroneous or otherwise)
does not excuse a total failure to file the required documents with the EEOC.
See Gilbert v. Napolitano, 958 F. Supp. 2d 9, 16 (D.D.C. 2013) (“First, even
assuming Investigator Munoz incorrectly advised plaintiff that he need not
take any steps to bring claims based on the Milne promotion, that would at

                                      - 12 -
most excuse plaintiff’s failure to pursue administrative relief within the
proscribed time limits; it would not excuse his total ‘failure to exhaust or even
to begin his administrative remedies.’”) (citation omitted); Siegel v. Kreps, 654
F.2d 773, 778 n. 14 (D.C. Cir. 1981) (“Even if appellant had established a
justifiable reliance on ... erroneous advice, he would, at most, be entitled to a
waiver of the time limits for the initiation of a complaint with the
administrative agency rather than to the right to institute a civil action.”).

      For these reasons, Mr. Robinson’s Title VII claims were not
administratively exhausted and will be dismissed from the case. Specifically,
Count 2 will be dismissed in its entirety and Count 4 will be dismissed in part
insofar as it alleges a Title VII hostile work environment claim.

B.    Mr. Robinson has failed to establish a prima facie case for his
      discrimination claims, but has done so for his hostile work
      environment claims.

      Since the Title VII claims have been dismissed because of exhaustion,
only Mr. Robinson’s claims for intentional discrimination and hostile work
environment under the PHRA and Section 1981 remain.3

     The amended complaint alleges intentional discrimination under the
PHRA and Section 1981. These claims fail as a matter of law because Mr.
Robinson cannot show that he suffered an adverse employment action.

      To establish a prima facie case of race discrimination under the PHRA
or Section 1981 (or even Title VII, for that matter), the plaintiff must show,

3 While Consol argues that Mr. Robinson’s Section 1981 claim only sounds in
race discrimination and not hostile work environment [ECF 29 at 11 n.1], the
Court finds that the claim at Count 1 sounds in both. According to paragraph
48 of the amended complaint, “[t]he Defendant intentionally discriminated
against Plaintiff as more fully described above, and more specifically below,
due to his race: African American.” As a result, the allegations in Count 1
incorporate all allegations of race discrimination and hostile work environment
that are found both above and below. Thus, Mr. Robinson’s Section 1981 claim
alleges both direct race discrimination and hostile work environment. See, e.g.,
Garrett v. U.S. Dept. of Veterans Affairs, No. 05–1164, 2007 WL 1875535, at *6
(D.N.J. June 28, 2007) (“Plaintiff's hostile work environment claim
incorporated by reference the previous allegations in the complaint
(paragraphs 1–45), and thus, was arguably based on conduct besides the
allegations in paragraphs 15 (penultimate sentence), 40, 41, and 43.”).
                                     - 13 -
among other things, that he suffered an adverse employment action. Makky v.
Chertoff, 541 F.3d 205, 214 (3d Cir. 2008) (citing McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802 (1973)); Walker v. Centocor Ortho Biotech, Inc., 558
F. App’x 216, 218 (3d Cir. 2014).

      An “adverse employment action” is “an action by an employer that is
serious and tangible enough to alter an employee’s compensation, terms,
conditions, or privileges of employment.” Storey v. Burns Int’l Sec. Servs., 390
F.3d 760, 764 (3d Cir. 2004) (internal quotation marks omitted). It “includes
actions that are more than trivial or minor changes in an employee’s working
conditions, such as suspension without pay and transfer to an undesirable
position.” Zurchin v. Ambridge Area Sch. Dist., 300 F. Supp. 3d 681, 689 (W.D.
Pa. 2018) (citations and quotations omitted); see also Witcher v. Sodexho, Inc.,
247 F. App’x 328, 331 (3d Cir. 2007) (finding no adverse employment action
where plaintiff “has not suggested that Sodexho fired or demoted him” and
“has not alleged that his pay was reduced, he was suspended without pay, or
suffered any other reduction in benefits or change in employment conditions;”
rather, plaintiff only alleged that he was upset and driven into a depression by
ageist comments).

      Here, Mr. Robinson cannot establish that he suffered an “adverse
employment action.” He vaguely alleges in his amended complaint that, at
some unspecified time, Consol passed him over for promotion to a management
position; yet Mr. Robinson never applied for a supervisory position and never
took the test required to become qualified for such a position. [ECF 30 ¶¶ 62-
69; ECF 34 ¶¶ 62-69]. His claim that Consol failed to promote him is far too
speculative, not bound by any timeframe, and supported only by Mr.
Robinson’s own affidavit. See Mosley v. City of Pittsburgh Public School Dist.,
No. 07–1560, 2009 WL 2948519, at *1 (W.D. Pa. Sept. 8, 2009) (“Statements in
affidavits made only on belief or on information and belief may not be
considered in support of or in opposition to summary judgment. . . . Indeed,
courts routinely grant motions to strike affidavits . . . which contain conclusory
language, vague assertions, gross speculation and inferences.”) (citations
omitted).

      Mr. Robinson also alleges that, at unspecified times, Consol gave him
less opportunistic assignments that deprived him of certain bonus payments.
[ECF 30 ¶ 70; ECF 34 ¶ 70]. But these allegations too are vague, unrelated to
any timeframe, and thus do not reflect the types of “adverse employment
actions” recognized by the Third Circuit. See Walker, 558 F. App’x at 219
(finding none of these nine events constituted an “adverse employment action”:

                                      - 14 -
(1) supervisor’s allegedly negative performance review; (2) supervisor’s delays
in approving expense reports; (3) supervisor’s attempted realignment of
plaintiff’s sales territory; (4) supervisor’s assignment of drug launch programs
to a white manager; (5) supervisor’s expression of dislike for another African-
American sales representative; (6) supervisor’s failure to provide a budget
report to plaintiff; (7) supervisor’s questioning of plaintiff’s hiring of a minority
candidate; (8) supervisor’s requirement that plaintiff use a car rather than a
train for some business travel; and (9) supervisor’s failure to provide plaintiff
support in her management of subordinates).

      Because Mr. Robinson has failed to establish that he suffered any
tangible adverse employment action, his PHRA and Section 1981 claims for
race discrimination fail as a matter of law.

      While Mr. Robinson cannot meet his prima facie burden to establish
intentional discrimination, his hostile work environment claims are a different
matter. For those claims, the harassment itself constitutes the “adverse
employment action.” See Greer v. Mondelez Global, Inc., 590 F. App’x 170, 173
(3d Cir. 2014) (“Alternatively, a plaintiff may prove an adverse employment
action by proving that he or she was subjected to a hostile work environment.”).

       For a hostile work environment claim under the PHRA or Section 1981,
the claim “must be assessed with respect to the totality of the circumstances.”
Sherrod v. Philadelphia Gas Works, 209 F. Supp. 2d 443, 451-52 (E.D. Pa.
2002) (citing Harris v. Forklift Systems Inc., 510 U.S. 17, 23 (1993)). More
specifically, the court must examine the frequency of the alleged conduct, its
severity, whether it was physically threatening or a mere offensive utterance,
and whether it unreasonably interfered with the plaintiff’s work performance.
Id. at 452 (citing Harris, 510 U.S. at 23). The Third Circuit has refined this
test to include these five elements:

      (1) the employee suffered intentional discrimination because of the
      protected activity; (2) the discrimination was severe or pervasive;
      (3) the discrimination detrimentally affected the employee; (4) it
      would have detrimentally affected a reasonable person in like
      circumstances; and (5) a basis for employer liability is present.

Griffin v. Harrisburg Prop. Servs., 421 F. App’x 204, 207 (3d Cir. 2011).

      Consol argues that Mr. Robinson fails to establish a prima facie case of
hostile work environment because: (1) the harassment was neither “severe

                                       - 15 -
[n]or pervasive”; and (2) Consol took appropriate remedial action so that its
“basis for employer liability” is not present. These arguments are unavailing
at the summary-judgment stage, for at least the two following reasons.

       First, the Third Circuit has held that even one isolated incident can
amount to harassment sufficiently “severe or pervasive” to make out a prima
facie case of hostile work environment. In Castleberry v. STI Group, 863 F.3d
259, 262 (3d Cir. 2017), an African-American plaintiff was working on a fence-
removal project when a supervisor told him and his coworkers that if they had
“nigger-rigged” the fence, they would be fired. The Third Circuit concluded
that the supervisor’s single use of the “n-word” was adequately “severe” to state
a claim for hostile work environment. Id. at 265-66. In particular, the Third
Circuit cited Adams v. Austal, U.S.A., LLC, 754 F.3d 1240, 1254 (11th Cir.
2014) for the proposition that “although a racially offensive carving on a
workplace wall ‘was an isolated act, it was severe’ enough that a ‘reasonable
jury could find that plaintiff’s work environment was objectively hostile.’”
Castleberry, 863 F.3d at 265.

       Here, the November 2017 KKK etching is like, and perhaps worse than,
the use of the n-word in Castleberry and the offensive carving in Adams.
Standing alone, this one instance could allow a reasonable jury to find that the
Mr. Robinson’s work environment at Consol was objectively hostile. This does
not even consider the many other instances of racially charged conduct that
Mr. Robinson was subjected to, including the hangman’s noose in the mine—
all of which a jury could fairly consider in determining the hostility of Mr.
Robinson’s workplace.4

     Second, there are material disputes of fact over whether Consol took
appropriate remedial action sufficient to eliminate any “basis for employer

4 A jury could also reasonably conclude that the racial hostility of these
incidents was enhanced in the context of Mr. Robinson’s particular
workplace—a mine—which is an environment with obvious inherent dangers.
Within this already dangerous setting, a jury could find that co-workers and
supervisors depicting racially violent items and images would create a
particularly hostile and threatening environment. See, e.g., Zelinski v. Pa.
State Police, 108 F. App’x 700, 704-05 (3d Cir .2004) (where male police officer
failed to provide a female police officer “with adequate protection in the
dangerous and sometimes deadly world of drug law enforcement,” it “becomes
more apparent that [plaintiff] may have been exposed to a hostile work
environment.”).
                                     - 16 -
liability.” Employers are liable for the actions of a plaintiff’s non-supervisory
coworkers only if (1) “the employer failed to provide a reasonable avenue for
complaint” or (2) “the employer knew or should have known of the harassment
and failed to take prompt and appropriate remedial action.” In re Tribune
Media Co., 902 F.3d 384, 400 (3d Cir. 2018) (quoting Huston v. Procter &
Gamble Paper Products Corp., 568 F.3d 100, 104 (3d Cir. 2009)). “Phrased
another way, ‘an employer may be directly liable for non-supervisory co-worker
... harassment only if the employer was negligent in failing to discover the co-
worker harassment or in responding to a report of such harassment.’” Felder
v. Penn Mfg. Industries, Inc., 303 F.R.D. 241, 244 (E.D. Pa. 2014) (quoting
Huston, 568 F.3d at 104-05). An employer’s investigation into a harassment
complaint need not be perfect to satisfy this standard. Knabe v. Boury Corp.,
114 F.3d 407, 412 (3d Cir. 1997). Instead, whether an employer’s response is
adequate turns on “whether the action was reasonably calculated to prevent
further harassment.” Id.

       Looking at the September 2017 KKK etching alone, and its aftermath,
there is a genuine dispute of material fact as to whether Consol handled the
event appropriately and took “prompt and adequate remedial action” as it says
it did. In particular, there is dispute as to what Mr. O’Neil said to the work
crews (whether he discussed Consol’s Policy on Workplace Harassment or
instead just discussed defacing company property) and whether his interview
of Donald Skavinski and Charles Lint was sufficient to justify clearing them of
wrongdoing. Indeed, even the undisputed facts could lead a reasonable jury to
determine that Consol was negligent in its remedial measures. That is, it is
undisputed that Mr. O’Neil only interviewed two men; that HR never
interviewed even those two; that the two employees admitted to having seen
the progress of the KKK etching over time; that no perpetrator was found; and
that Consol didn’t punish anyone as a result of the incident.

       Thus, at a minimum, there are disputes of material fact on employer
liability, which preclude summary judgment.5

5 Consol also argues that Mr. Robinson’s claims are barred by the statute of
limitations. Not so. Looking at the 2017 KKK incident alone, that incident is
actionable and within the 180-day PHRA and 4-year Section 1981 limitations
periods. Other prior incidents too may be within the limitations periods, either
standing alone or based on a “continuing violation” theory. But whether the
Court will permit the parties to introduce the prior incidents at trial is an issue
that is better suited for resolution on a motion in limine. See, e.g., Stewart v.
Rutgers, 120 F.3d 426, 433 (3d Cir. 1997) (“While the district court was correct
                                      - 17 -
                            V.    CONCLUSION

     For the reasons discussed above, Consol’s Motion for Summary
Judgment [ECF 28] will be GRANTED in part and DENIED in part. Mr.
Robinson’s claims for hostile work environment under Section 1981 and the
PHRA, as found in Counts 1 and 4, survive, and all remaining claims are
DISMISSED with prejudice. An appropriate order follows.




DATED this 27th day of November, 2019.




                                    BY THE COURT:

                                    /s/ J. Nicholas Ranjan
                                    United States District Judge




in finding that any discrimination claim based on Stewart’s 1992–93 tenure
denial is time-barred, we reject the notion that the events surrounding that
denial are not relevant evidence which Stewart could use at trial.”); United Air
Lines v. Evans, 431 U.S. 553, 558 (1977). For now, because at least one
actionable event occurred within the limitations periods, the hostile work
environment claims are not time-barred.
                                     - 18 -
